Title: To John Adams from Jeremy Belknap, 2 March 1795
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston March 2d 1795

Your favours of Jany 23 & Feb 4 enclosing a Certificate from the Secretary’s office & Mr Madison’s answer, with the History of Geneva have been duly recd & I thank you for them; I am now waiting for Mr Thomson’s answer which must be decisive, tho’ enough may be said without it to satisfy every person not excepting Dr Kippis himself.  When I shall have recd this I will draw up something & send it to you for your revisal, before it goes any further.
Inclosed is a set of queries sent to me by a Mr Tucker, Professor of Law in the College at Williamsburg—I had a few Copies struck off & have distributed them among such Gentn. as I think can give me the requisite Information.  Is it in your power to assist me? Was you as a Lawyer concerned in any Causes where Negroes sued for freedom before the Revolution? What arguments were used on either side? & how did the matter terminate? Do you remember a Petition in 1773 for the liberation of all the blacks? How was it supported & treated in the Genl Court?
The two Proclamations which we had for the late Thanksgiving have made some noise among us.  Some of my Brethn read the President’s only, Others read it with the Gov’s endorsement. I was among the former & have had the honor of being pointed at in the Chronicle for it; but I have not tho’t it worthy of an answer.  A Mr Bradford of Rowley has printed a democratic Sermon as a Contrast to Osgoods.  I am told he is Brother to David Bradford  Pittsburg Shays.
I suppose the placing of the State’s arms & those of the U.S. was a fancy of the Printer’s—but I cannot say which is so placed as to have the superiority.
The Castle flag was not hoisted nor the Guns fired on the President’s birth day!
What I said of the Zodiac was intended for no one’s inspection but your own.
I am sir with great Respect your / most obedt servt

            Jeremy Belknap
            

PS.  Any little pamphlet that you may have to spare will be acceptable—
I send you one of J Winthrop’s which is more popular than his first—

